Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
Claims 24, 29 canceled. 
New claims 42-43 have been added.
Claims 22, 25-26, 34, 37-38, and 41 have been amended.
Currently claim 22-23, 25-28, and 30-42 pending.
Outstanding Double patenting rejection is maintained based on applicant’s response citing “Without conceding the merits of the rejection, Applicant will consider a terminal disclaimer upon determination of allowable subject matter, if a proper double patenting rejection remains at that point”.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-41 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-18 of US Patent 10803320. 


Current Application 17/063954
1.  A method comprising: receiving, by a processor of a tray management 
system, at least a first data and a second data associated with a plurality of 
tools placed in a tray, wherein the first data is obtained before usage of the 
plurality of tools and the second data is obtained after usage of the plurality 
of tools;  determining, by the processor, a weight discrepancy of the plurality 
of tools upon receiving the second data, wherein the weight discrepancy is 
computed as a difference of the first data and the second data;  obtaining, by 
the processor, a plurality of video segments captured by at least one image sensor, wherein each of the plurality of video segments is captured if the weight discrepancy is determined 
plurality of tools; and generating a recommendation to track the at least one missing tool if the user input is 



communicatively coupled with the processor, wherein the memory stores 
processor-executable instructions, which on execution cause the processor to: receive at least a first data and a second data associated with a plurality of tools placed in a tray, wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality of tools; determine a weight discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data;  obtain a 


stored thereon that when processed by at least one processor cause a tray 
management system to perform acts of: receiving at least a first data and a 
second data associated with a plurality of tools placed in a tray, wherein the 
first data is obtained before usage of the plurality of tools and the second 
data is obtained after usage of the plurality of tools;  determining a weight 
discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data; obtaining a 
occurrence of removing of the at least one missing tool from the tray;  receive 
a user input in response to the alert, wherein the user input may indicate one 
of continuation and completion of the usage of the plurality of tools;  and 

input is received as completion of the usage of the plurality of tools.





Regarding Instant independent claims 22, 34, and 38 versus those of independent claims 1, 7, and 13 of patent ‘3320’
      Although the claims at issue are not identical, they are not patentably distinct from each other. As the respective independent claims 1, 7, and 13 of the Patent “3320” encompasses all the teachings of the instant claim 22, 34, and 38, respectively. 
 
    Furthermore, Patented dependent claims 2 corresponds and encompasses all the languages of instant dependent claims 27, claim 3 corresponds to claim 28, claim 4 corresponds to claim 29, claim 5 corresponds to claim 30, claim 6 corresponds to claim 26, claim 8 corresponds to claim 35, claim 9 corresponds to claim 28, claim 10 corresponds to claim 29, claim 11 corresponds to claim 36, claim 12 corresponds to claim 37, claim 14 corresponds to claim 39, claim 15 corresponds to claim 28, claim 16 corresponds to claim 29, claim 17 corresponds to claim 36, 

Responses to Arguments/Remarks
Applicants’ arguments cited in at least pages 8-12 regarding the currently amended independent claims 22, 34, and 38 versus the prior arts of Londo in view of Bashkin, and in further in view of Stephens, and Almogaibil in view of Bashkin, and further in view of Stephens, and further in view of Luckay to teach the new limitations of “As highlighted above, amended claim 22 includes "receiving an input, based on a usage need of the at least one missing tool, from a user of the plurality of tools in response to the alert". The amendment finds support in at least paragraph [0042] of the specification of U.S. Patent Publication No. 2021/0019532 Al as originally filed. The Office has acknowledged that Almogaibil in view of Bashkin, and further in view of Stephens are silent regarding receiving an input from a user of the plurality of tools in response to the alert. (Office Action pp. 64-65). The Office however has stated that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Almogaibil in view of Bashkin, and further in view of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-23, 25, 27-28, 30-31, 34-36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Barnett et al (US 20180338801), in view of Bashkin et al. (US 2018/0091782, preciously cited).

     Regarding claim 22, Barnett teaches in at least the Abstract a method comprising: receiving, by a processor of a tray management system, at least a first data and a second data associated with a plurality of tools placed in a tray (controller 112 of at least para. 0020 comprises said processor of a tray management system which as further illustrated in at least Figs. 1-2E images of 
wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality of tools (images 271 of at least Figs. 1-2E and para. 0041-0043 further comprising first data 271a  of para. 0043 and Fig. 2A is obtained before usage of the plurality of tools and at least second data 271b and 271c is obtained after usage of the plurality of tools);
determining, by the processor, a discrepancy of the plurality of tools upon receiving the second data, wherein the discrepancy is computed as a difference of the first data and the second data (para. 0043 further the controller via the camera realtime images ascertains said  discrepancy of the plurality of tools upon receiving the second data corresponding to zone four 250, wherein the discrepancy indicates a missing tool computed obviously as a difference of the first data and the second data);
obtaining, by the processor, a plurality of video segments captured by at least one image sensor (Figs. 1-2E and para. 0038-0039 further teaches the system continuously track via the camera the movement of all the surgical tools which provide further in para. 0039 said obtaining plurality of video segments captured by the camera comprising said at least one image sensor); 

identifying, by the processor, at least one missing tool using the plurality of video segments (para. 0038-0039 and Fig. 2B further teaches identified missing tools 271c, and the missing tool images about the at least one missing tool);
displaying an alert about the at least one missing tool, the alert comprising an image of the at least one missing tool (para. 0038-0039);  
receiving an input, based on a usage need of the at least one missing tool, from a user of the plurality of tools in response to the alert (para. 0039 further teaches an input for activating the active locator assistant for locating a desired missing surgical tool which obviously in the art maybe based on a usage need of the at least one missing tool or the like, from a user of the plurality of tools in response to the alert of at least para. 0038).
     However, Barnett is silent regarding wherein determining, by the processor, a weight discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the 
     Bashkin teaches in at least 0006, 0027, and 0044 an item inventory management system comprising a set of cameras, the inventory comprises rentals items such as tools taught in at least para. 0038, the cameras recording real-time videos of at least capturing images of a user accessing one of the inventory item and capturing images of said items returned, removed, or deposited on a container of said inventory system, further taught in at least para. 0048 the determining, by the processor, a weight discrepancy of the plurality of items on the shelves indicative in a case as said tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data, data captured by the imaging means including at least the cameras, and scanners further implied in para. 0047-0051 are to capture and identify in each of said clips or the plurality of video segments captured if the weight discrepancy is determined to be a specific weight when tools are removed from the tray and further in para. 0047-0051 continues for a preset of time till the weight discrepancy is determined to be negligible in a case tools are replaced as further implied n para. 0044, further configured for based on at least para. 0044, and 0049 for determining and identifying, by the processor, at least one missing item or tool using the plurality of 
     
     Regarding claim 23 (according to claim 22), Barnett is silent regarding wherein the capturing of each video segment is continued until the weight discrepancy is determined to be below the threshold.
    Baskin teaches in at least para. 0045, 0050 a case of video tracking of items removed and a case of weight scale tracking of items, said video tracking or capturing video segment is obviously continued in a case until obviously said weight discrepancy is determined to be below an obvious normal threshold before tools removal or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barnett in view of Bashkin to include wherein capturing of each video 

      Regarding claim 25 (according to claim 22), Barnett further wherein comprising:2Application No.: 17/063,954 Reply to the September 14, 2021 Non-Final Office Action Docket No TMS 2.001.CON1generating a recommendation to track the at least one missing tool based on the user input (para. 0038-0039 further teaches the tool locator instruction 

      Regarding claim 27 (as claimed in claim 22), Barnett is silent regarding wherein the first data is a combined weight of the plurality of tools measured before usage of the plurality of tools and upon verifying a user of the plurality of tools, and the second data is combined weight of the plurality of tools measured after at least one tool is removed for usage from the tray or placed back in the tray.
      Bashkin further teaches in at least para. 0048 and 0053 identified weights of one or more tools in a container before removal of said tools as said implied first data, the weights of said more tools further implied obviously in a case combined weight of the plurality of tools measured before usage of the plurality of tools, the system may verify further in para. 0040 a weight of an identified user, the system further calculates in para. 0048 and 0053 combined weights after removal of the items, said weights as understood in the art and as shown further in para 0053 may obviously be obtained upon verifying of said user of the plurality of tools corresponding to said after removal or usage second data indicative of said combined weight of the plurality of tools measured after at least said one tool is removed for usage from the tray or placed back in the tray. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

    Regarding claim 28 (as claimed in claim 27), Barnett further teaches wherein verifying the user of the plurality of tools comprising steps of: Attorney Docket No. TMS2001US30receiving an image of the user captured by the at least one image sensor (the viewing and tracking video images of further para 0054 further entails as well tracking of medical personnel in the surgical room which obviously comprise a capability of viewing or verifying obviously said user of the plurality of tools comprising which further obviously comprising said Attorney Docket No. TMS2001US30receiving image of the user in the clip captured by the at least one image sensor using said surgical tools).
     However, Barnett is silent regarding wherein said verifying the user of the plurality of tools comprising steps of: Attorney Docket No. TMS2001US30determining access to the plurality of tools by the user based on user image and user profile corresponding to the user; and verifying the user as authorized user to access the plurality of tools based on successful determination of access to the plurality of tools.  


        Regarding claim 30 (as claimed in claim 22), Barnett further teaches wherein identifying the at least one missing tool comprising steps of: detecting at least one tool available in each video segment of the plurality of tools (the system further in Figs. 1-2E further teaches said identifying the at least one missing tool comprising steps of: detecting said at least one tool available in each video segment of the plurality of tools);
identifying one or more occurrences of removing the at least one tool from the tray in each video segment (the system further in Figs. 1-2E teaches said identifying one or more occurrences);
determining a successive occurrence of placing the at least one tool in the tray for each previous occurrence of removing the at least one tool in one of current a 
and identifying the at least one missing tool in absence of the determination of successive occurrence of placing the tool in the tray in one of the current and subsequent plurality of video segments (Figs 2D-2E).

        Regarding claim 31 (as claimed in claim 22), Barnett further teaches wherein the plurality of tools are surgical tools for medical surgery, and the at least one image sensor captures the plurality of video segments during a surgical procedure (Figs. 1-2). 

    Regarding claim 34, Barnett teaches a tray management system (at least the Abstract and para. 0069 teaches a surgical tools tray management system for tracking tools in realtime from an initial time on tray before a procedure, during the procedure and after the procedure) comprising: a processor (at least para. 0069 further teaches a control circuit comprising said processor);

receive at least a first data and a second data associated with a plurality of tools placed in a tray (controller 112 of at least para. 0020 comprises said processor of a tray management system which as further illustrated in at least Figs. 1-2D images of surgical tools on the tray before surgery, images during and after surgery procedures as the receiving of at least said first data and a second data associated with a plurality of tools placed in a tray);
wherein the first data is obtained before usage of the plurality of tools and the second data is obtained after usage of the plurality of tools (images 271 of at least Figs. 1-2D and para. 0041-0043 further comprising first data 271a  of para. 0043 and Fig. 2A is obtained before usage of the plurality of tools and the second data 271b and 271c is obtained after usage of the plurality of tools);
determine a discrepancy of the plurality of tools upon receiving the second data (para. 0043 further the controller via the camera realtime images ascertains said  discrepancy of the plurality of tools upon receiving the second data corresponding to zone four 250, and second data of Figs. 2D-2E wherein the discrepancy indicates a missing tool computed obviously as a difference of the first data and the second data);

obtain a plurality of video segments captured by at least one image sensor (Figs. 1-2D and para. 0038-0039 further teaches the system continuously track via the camera the movement of all the surgical tools which provide further in para. 0039 said obtaining plurality of video segments captured by the camera comprising said at least one image sensor); 
wherein each of the plurality of video segments is captured when discrepancy is determined (said system further capable in para. 0038 helping to locate missing tools, wherein understoodly each of said plurality of video segments as further implied in para. 0039 and Fig. 2B may understoodly be captured to identify missing items or mistakes 271c when a discrepancy or missing item is determined to be above a threshold such as obviously when at least one missing tool meeting a predetermined threshold is met); 
identify at least one missing tool using the plurality of video to be above a threshold (said system further capable in para. 0038 helping to locate missing tools, wherein understoodly each of said plurality of video segments as further implied in para. 0039 and Fig. 2B may understoodly be captured to identify missing items or mistakes 271c when a discrepancy or missing item is determined to be above a threshold such as obviously when at least one missing tool meeting a and 
receive an input, based on a usage need of the at least one missing tool, from a user of the plurality of tools in response to the alert (para. 0039 further teaches an input for activating the active locator assistant for locating a desired missing surgical tool which obviously in the art maybe based on a usage need of the at least one missing tool or the like, from a user of the plurality of tools in response to the alert of at least para. 0038).
     However, Barnett is silent regarding wherein determine a weight discrepancy of the plurality of tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data; wherein each of the plurality of video segments is captured when the weight discrepancy is determined to be above a threshold; identify said at least one missing tool using the plurality of video segments.

     Bashkin teaches in at least 0006, 0027, and 0044 an item inventory management system comprising a set of cameras, the inventory comprises rentals items such as tools taught in at least para. 0038, the cameras recording real-time videos of at least capturing images of a user accessing one of the inventory item and capturing 

      Regarding claim 35 (as claimed in claim 34), Barnett is silent regarding wherein the processor receives the first data and the second data from a weighing system communicatively coupled with the processor, the first data is a combined weight of the plurality of tools measured before usage of the plurality of tools and upon verifying a user of the plurality of tools, and the second data is a combined weight of the plurality of tools measured after at least one tool is removed for usage from the tray or placed back in the tray.  
      Bashkin further teaches in at least para. 0048 and 0053 identified weights of one or more tools in a container before removal of said tools as said implied first data, the weights of said more tools further implied obviously in a case combined weight of the plurality of tools measured before usage of the plurality of tools, the system may verify further in para. 0040 a weight of an identified user, the system further calculates in para. 0048 and 0053 combined weights after removal of the items, said weights as understood in the art and as shown further in para 0053 may obviously be obtained upon verifying of said user of the plurality of tools corresponding to said after removal or usage second data indicative of said combined weight of the plurality of tools measured after at least said one tool is 

        Regarding claim 36 (as claimed in claim 24), Barnett further teaches wherein the processor is configured to identify the at least one missing tool by performing steps of: detecting at least one tool available in each video segment of the plurality of tools; identifying one or more occurrences of removing the at least one tool from the tray in each video segment; determining a successive occurrence of placing the at least one tool in the tray for each previous occurrence of removing the at least one tool in one of current and subsequent plurality of video segments (the system further in Figs. 1-2D further teaches identifying the at least one missing tool comprising steps of: detecting at least one tool available in each video segment of the plurality of tools identifying one or more occurrences of removing 

     Regarding claim 38, Barnett teaches in at least para. 0069 a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a tray management system to perform acts of (at least the Abstract and para. 0069 teaches a surgical tools tray management system for tracking tools in realtime from an initial time on tray before a procedure, during the procedure and after the procedure): 
5Application No.: 17/063,954Reply to the September 14, 2021 Non-Final Office Action Docket No TMS 2.001.CON1receiving at least a first data and a second data associated with a plurality of tools placed in a tray (controller 112 of at least para. 0020 comprises said processor of a tray management system which as further illustrated in at least Figs. 1-2D images of surgical tools on the tray before surgery, images during and after surgery procedures as the receiving of at least said first data and a second data associated with a plurality of tools placed in a tray);

determining a discrepancy of the plurality of tools upon receiving the second data (para. 0043 further the controller via the camera realtime images ascertains said  discrepancy of the plurality of tools upon receiving the second data corresponding to zone four 250, and second data of Figs. 2D-2E wherein the discrepancy indicates a missing tool computed obviously as a difference of the first data and the second data);
wherein the discrepancy is computed as a difference of the first data and the second data (Figs. 2D-2E);
obtaining a plurality of video segments captured by at least one image sensor (Figs. 1-2D and para. 0038-0039 further teaches the system continuously track via the camera the movement of all the surgical tools which provide further in para. 0039 said obtaining plurality of video segments captured by the camera comprising said at least one image sensor); 
wherein each of the plurality of video segments is captured when discrepancy is determined (said system further capable in para. 0038 helping to locate missing 
identifying at least one missing tool using the plurality of video segments (said system further capable in para. 0038 helping to locate missing tools, wherein understoodly each of said plurality of video segments as further implied in para. 0039 and Fig. 2B may understoodly be captured to identify missing items or mistakes 271c when a discrepancy or missing item is determined);
displaying an alert about the at least one missing tool, the alert comprising an image of the at least one missing tool (para. 0038-0039); and 
and receiving an input, based on a usage need of the at least one missing tool, from a user of the plurality of tools in response to the alert (para. 0039 further teaches an input for activating the active locator assistant for locating a desired missing surgical tool which obviously in the art maybe based on a usage need of the at least one missing tool or the like, from a user of the plurality of tools in response to the alert of at least para. 0038).
     However, Barnett is silent regarding wherein determining a weight discrepancy of the plurality of tools upon receiving the second data, wherein the weight 
     Bashkin teaches in at least 0006, 0027, and 0044 an item inventory management system comprising a set of cameras, the inventory comprises rentals items such as tools taught in at least para. 0038, the cameras recording real-time videos of at least capturing images of a user accessing one of the inventory item and capturing images of said items returned, removed, or deposited on a container of said inventory system, further taught in at least para. 0048 the determining, by the processor, a weight discrepancy of the plurality of items on the shelves indicative in a case as said tools upon receiving the second data, wherein the weight discrepancy is computed as a difference of the first data and the second data, data captured by the imaging means including at least the cameras, and scanners further implied in para. 0047-0051 are to capture and identify in each of said clips or the plurality of video segments captured if the weight discrepancy is determined to be a specific weight when tools are removed from the tray and further in para. 0047-0051 continues for a preset of time till the weight discrepancy is determined to be negligible in a case tools are replaced as further implied n para. 0044, further configured for based on at least para. 0044, and 0049 for determining and 

      Regarding claim 39 (as claimed in claim 38), Barnett is silent regarding wherein the at least one processor receives the first data and the second data from a weighing system communicatively coupled with the at least one processor, the first data is a combined weight of the plurality of tools measured before usage of the plurality of tools and upon verifying a user of the plurality of tools, and the second data is a combined weight of the plurality of tools measured after at least one tool is removed for usage from the tray or placed back in the tray.  
     Bashkin further teaches in at least para. 0048 and 0053 identified weights of one or more tools in a container before removal of said tools indicative of said received 

        Regarding claim 40 (as claimed in claim 38), Barnett further teaches wherein the instructions stored thereon further causes the at least one processor to identify the at least one missing tool by performing steps of: detecting at least one tool available in each video segment of the plurality of tools (the system further in Figs. 1-2E further teaches said identifying the at least one missing tool comprising steps of: detecting said at least one tool available in each video segment of the plurality of tools);
identifying one or more occurrences of removing the at least one tool from the tray in each video segment (the system further in Figs. 1-2E teaches said identifying one or more occurrences);
determining a successive occurrence of placing the at least one tool in the tray for each previous occurrence of removing the at least one tool in one of current a and6Application No.: 17/063,954Reply to the September 14, 2021 Non-Final Office Action Docket No TMS 2.001.CON1subsequent plurality of video segments (the system further in Figs. 2D-2E teaches said determining successive occurrence of placing the at least one tool in the tray for each previous occurrence of removing the at least one tool in one of current a and6Application No.: 17/063,954Reply to the September 14, 2021 Non-Final Office Action Docket No TMS 2.001.CON1subsequent plurality of video segments);


Claim(s) 26, 37, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Barnett in view of Bashkin, and further in view of Hoggle et al. (US 2005/0197545, previously cited).

      Regarding claim 26 (according to claim 25), Barnett further teaches wherein further comprising updating time stamp details of the usage of each of the plurality of tools, the image of the at least one missing tool, the input received in response to the alert, and the recommendation generated based on the input (Fig 1B, 2A further teaches tracking and displaying of updated time stamp details of the usage of each of the plurality of tools Fig. 2A and 2B, the image of the at least one missing tool Fig. 2A and 2D, the input received in response to the alert as to whether Fig. 2D discard is selected or the input of Fig. 2E and para. 0045, said disabled input of para. 0045 subsequent to the displayed alarm further indicate the recommendation generated based on the input).
     However, Barnett in view of Bashkin are silent regarding 

    Hoggle teaches in at least para. 0111, 0115, and 0133 the tracking of at least an inventory of medical tools, further to associate said tools at check-out to user accounts or departments with utilization timing or time stamp details of the usage of each of the plurality of tools, further configured in at least para. 0111, 0115, and 0133 to update the user profiles or accounts or departments of new or returned equipments, and a further case of updating the user profiles or accounts or departments of lost items with a displayed alert reports detailing lost items or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barnett in view of Bashkin, and further in view of Hoggle to include wherein further comprising said updating user profile of the user with said time stamp details, as illustrated above, as Barnett in view of Bashkin, and further in view of Hoggle are in the same field of endeavor of managing and monitoring a tool or items inventory system where at least a detecting means is configured to track tools removal, replaced or missing, as one skill in the art would appreciate Hoggle updating user accounts or profile data of tracking check-out items and/or missing and lost items further complements the prior arts of Barnett in view of Bashkin in the sense that occurrence of items misplaced or missing items from a list of inventoried items 

     Regarding claim 37 (according to claim 34), Barnett further teaches wherein further said processor is further configured to update with time stamp details of the usage of each of the plurality of tools, the image of the at least one missing tool, the user input received in response to the alert, and the recommendation generated based on the user input (Fig 1B, 2A further teaches tracking and displaying of updated time stamp details of the usage of each of the plurality of tools Fig. 2A and 2B, the image of the at least one missing tool Fig. 2A and 2D, the input received in 
     However, Barnett in view of Bashkin are silent regarding 
wherein further said processor is further configured to update a user profile of the user of a user with time stamp details.
    Hoggle teaches in at least para. 0111, 0115, and 0133 the tracking of at least an inventory of medical tools, further to associate said tools at check-out to user accounts or departments with utilization timing or time stamp details of the usage of each of the plurality of tools, further configured in at least para. 0111, 0115, and 0133 to update the user profiles or accounts or departments of new or returned equipments, and a further case of updating the user profiles or accounts or departments of lost items with a displayed alert reports detailing lost items or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barnett in view of Bashkin, and further in view of Hoggle to include wherein further comprising said processor is further configured to update a user profile of the user of a user with time stamp details, as illustrated above, as Barnett in view of Bashkin, and further in view of Hoggle are in the same field of endeavor of managing and monitoring a tool or items inventory system where at least a 

     Regarding claim 41 (according to claim 38), Barnett further teaches regarding wherein instructions stored thereon further causes the at least one processor to update time stamp details of the usage of each of the plurality of tools, the image of 
     However, Barnett in view of Bashkin are silent regarding 
wherein further said update a user profile of the user of a user with time stamp details.
    Hoggle teaches in at least para. 0111, 0115, and 0133 the tracking of at least an inventory of medical tools, further to associate said tools at check-out to user accounts or departments with utilization timing or time stamp details of the usage of each of the plurality of tools, further configured in at least para. 0111, 0115, and 0133 to update the user profiles or accounts or departments of new or returned equipments, and a further case of updating the user profiles or accounts or departments of lost items with a displayed alert reports detailing lost items or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barnett in 

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Barnett in view of Bashkin, and further in view of Reiter et al. (US 2015/0297313, previously cited).

        Regarding claim 32 (as claimed in claim 22), Barnett further teaches wherein the at least one missing tool is identified by detecting the plurality of tools available in each video segment (any of the missing tools illustrated in at least Figs. 1-2 further obviously identified by detecting the plurality of tools available in each video segment using obviously in a case feature extraction of the plurality of tools).
      However, Barnett in view of Baskin are silent regarding wherein said at least one missing tool is identified by detecting the plurality of tools available in each video segment using feature extraction of the plurality of tools. 
     Reiter teaches the tracked surgical tools of the Abstract may in a case as illustrated in at least para. 0081 may be lost or missing, wherein said at least one missing tool maybe located or identified as seen in at least para. 0081 by detecting the plurality of tools available in each video segment using implied feature 

    Regarding claim 33 (according to claim 22), Barnett in view of Bashkin are silent wherein the feature extraction comprises using pixel comparison to determine the outline of a tool. 
    Reiter further teaches tracked surgical tools of the Abstract and para. 0081, may in a case as illustrated in at least para. 0081 lost or missing, which by extracted circumference indicative of outline of the tool enabling locating the missing tool, further obviously indicating a feature extraction comprises using known pixel comparison to determine said circumference or outline of said tool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barnett in view of Bashkin, and further in view of Reiter to include wherein the feature extraction comprises using pixel comparison to determine the outline of a tool, as illustrated above, as Barnett in view of Bashkin, and further in view of Reiter are in the same field of endeavor of managing and monitoring a tool or items inventory system where at least a detecting means is configured to track tools removal, replaced or missing, as one skill in the art would appreciate Reiter complements the prior arts of Barnett in 

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Barnett in view of Bashkin, and further in view of Deland et al. (US 2013/0113929, A1).


     Deland teaches at some point of a surgical procedure in at least para. 0069, and 0077-0078 the system may receive a user request or input from said user of the plurality of tools to locate a misplaced or possible missing tools, the user in a case of para. 0070  recommends a recommendation to track the at least one missing tool based on the user input, said input request in at least para. 0069 is understoodly in the art based on at least usage need comprises a current point or status of a procedure and wherein said recommendation to track is based on the current status of the procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barnett in view of Bashkin, and further in view of Deland to include said usage need comprises a current status of a procedure; and wherein the recommendation to track is based on the current status of the procedure, as illustrated above, as Barnett in view of Bashkin, and further in view of Deland are in the same field of endeavor of managing and monitoring a tool inventory system where at least a detecting means is configured to track tools removal, replaced or missing, as one skill in the art would appreciate Deland further complements Barnett in view of 

Claim Standings
Claims 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all outstanding rejection are overcome. The prior arts do not appear to teach: claim 43. (New) The method of 

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/18/2022